As filed with the Securities and Exchange Commission on May 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-19341 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 73-1373454 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Bank of Oklahoma Tower P.O. Box 2300 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 588-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,438,422 shares of common stock ($.00006 par value) as of March 31, 2011. BOK Financial Corporation Form 10-Q Quarter Ended March 31, 2011 Index Part I.Financial Information Management’s Discussion and Analysis (Item 2) 1 Market Risk (Item 3) 42 Controls and Procedures (Item 4) 44 Consolidated Financial Statements – Unaudited (Item 1) 45 Quarterly Financial Summary – Unaudited (Item 2) 88 Quarterly Earnings Trend – Unaudited 90 Part II.Other Information Item 1.Legal Proceedings 91 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 91 Item 6.Exhibits 91 Signatures 92 Management’s Discussion and Analysis of Financial Condition and Results of Operations Performance Summary BOK Financial Corporation (“the Company”) reported net income of $64.8 million or $0.94 per diluted share for the first quarter of 2011 compared to $60.1 million or $0.88 per diluted share for the first quarter of 2010 and $58.8 million or $0.86 per diluted share for the fourth quarter of 2010.Net income for the first quarter of 2010 included a $6.5 million or $0.10 per diluted share gain from the purchase of the rights to service $4.2 billion of residential mortgage loans on favorable terms. Highlights of the first quarter of 2011 included: · Net interest revenue totaled $170.6 million for the first quarter of 2011 compared to $182.6 million for the first quarter of 2010 and $163.7 million for the fourth quarter of 2010.Net interest margin was 3.46% for the first quarter of 2011, 3.68% for the first quarter of 2010 and 3.19% for the fourth quarter of 2010.The decrease in net interest revenue compared with the first quarter of 2010 was due primarily to the reinvestment of cash flows from the securities portfolio at lower rates.Net interest revenue increased over the fourth quarter as premium amortization of the residential mortgage-backed securities portfolio slowed.Actual and projected prepayment speeds decreased as intermediate and long-term interest rates increased over the extremely low levels experienced in the fourth quarter of 2010. · Fees and commissions revenue totaled $123.3 million for the first quarter of 2011, compared to $115.3 million for the first quarter of 2010 and $136.0 million for the fourth quarter of 2010.Revenue growth over the first quarter of 2010 was distributed across most of our fee generating businesses.However, deposit service charges and fees decreased $4.3 million due primarily to changes in overdraft fee regulations which became effective in the second half of 2010.The decrease in fees and commissions revenue compared with the previous quarter was due to mortgage banking revenue which decreased $7.8 million from reduced mortgage loan origination volumes. · Operating expenses, excluding changes in the fair value of mortgage servicing rights, totaled $181.6 million, up $3.9 million over the first quarter of the prior year and down $21.9 million from the prior quarter.Personnel costs were up $3.2 million over the first quarter of 2010.Operating expenses decreased compared to the fourth quarter of 2010 primarily due to personnel costs and mortgage banking expenses. - 1 - · Provision for credit losses totaled $6.3 million for the first quarter of 2011 compared to $42.1 million for the first quarter of 2010 and $7.0 million for the fourth quarter of 2010.Net loans charged off continued to improve decreasing to $10.3 million in the first quarter of 2011 from $34.5 million for the first quarter of 2010 and $14.2 million for the fourth quarter of 2010. · Combined allowance for credit losses totaled $303 million or 2.86% of outstanding loans, down from $307 million or 2.89% of outstanding loans at December 31, 2010.Nonperforming assets totaled $379 million or 3.54% of outstanding loans and repossessed assets at March 31, 2011, down from $394 million or 3.66% of outstanding loans and repossessed assets at December 31, 2010. · Outstanding loan balances were $10.6 billion at March 31, 2011, down $53 million since December 31, 2010.Commercial loan balances increased $114 million during the first quarter of 2011.Commercial loan growth was offset by a $54 million decrease in construction and land development commercial real estate loans, a $51 million decrease in residential mortgage loans and a $62 million decrease in consumer loans. · Total period end deposits increased $694 million during the first quarter of 2011 to $17.9 billion.All categories of deposits increased in the first quarter.Deposit growth was largely centered on commercial customers across most of our markets. · Tangible common equity ratio increased to 9.54% at March 31, 2011 from 9.21% at December 31, 2010 largely due to retained earnings growth.The tangible common equity ratio is a non-GAAP measure of capital strength used by the Company and investors based on shareholders’ equity as defined by generally accepted accounting principles in the United States of America minus intangible assets and equity that does not benefit common shareholders such as preferred equity and equity provided by the U.S. Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program.BOK Financial chose not to participate in the TARP Capital Purchase Program.The Company’s Tier 1 capital ratios as defined by banking regulations were 12.97% at March 31, 2011 and 12.69% at December 31, 2010. · The Company paid a cash dividend of $17.1 million or $0.25 per common share during the first quarter of 2011.On April 26, 2011, the board of directors increased the cash dividend to $0.275 per common share payable on or about May 27, 2011 to shareholders of record as of May 13, 2011.This is the sixth consecutive annual increase since we paid our first cash dividend in the second quarter of 2005. Results of Operations Net Interest Revenue and Net Interest Margin Net interest revenue is the interest earned on debt securities, loans and other interest-earning assets less interest paid for interest-bearing deposits and other borrowings.The net interest margin is calculated by dividing net interest revenue by average interest-earning assets.Net interest spread is the difference between the average rate earned on interest-earning assets and the average rate paid on interest-bearing liabilities.Net interest margin is typically greater than net interest spread due to interest income earned on assets funded by non-interest bearing liabilities such as demand deposits and equity. Net interest revenue totaled $170.6 million for the first quarter of 2011, down $11.9 million or 7% from the first quarter of 2010 and up $7.0 million over the fourth quarter of 2010.The decrease in net interest revenue from the first quarter of 2010 was due primarily to lower yield on our securities portfolio, partially offset by lower funding costs.The increase in net interest revenue over the fourth quarter of 2010 resulted from improved yield on the securities portfolio. Net interest margin was 3.46% for the first quarter of 2011, 3.68% for the first quarter of 2010 and 3.19% for the fourth quarter of 2010. The decrease in net interest margin compared to the first quarter of 2010 was due largely to lower yield on our securities portfolio.The tax-equivalent yield on earning assets was 4.09% for the first quarter of 2011, down 32 basis points from the first quarter of 2010.The securities portfolio yield decreased 53 basis points to 3.25%.Cash flows from our securities portfolio are reinvested at lower current rates.Loan yields decreased 6 basis points to 4.75%.Funding costs were down 7 basis points from the first quarter of 2010.The cost of interest-bearing deposits - 2 - decreased 22 basis points. Net interest margin improved 27 basis points over the fourth quarter of 2010.Yield on average earning assets increased 25 basis points to 4.09%.Yield on the securities portfolio improved by 52 basis points.As intermediate and long-term interest rates increased near the end of the fourth quarter of 2010 and stabilized throughout the first quarter of 2011, premium amortization slowed and reinvestment rates improved.Yield on the loan portfolio decreased by 1 basis point.The cost of interest-bearing liabilities decreased 1 basis point from the previous quarter. Changes in the average earning asset and average interest-bearing liabilities had little effect on changes in net interest revenue.Average earning assets for the first quarter of 2011 increased less than 1% over the first quarter of 2010.Average available for sale securities, which consist largely of U.S. government agency issued residential mortgage-backed securities, increased $652 million.We purchased these securities to supplement earnings, especially in a period of declining loan demand, and to manage interest rate risk.Average loans, net of allowances for loan losses, decreased $519 million.All major loan categories decreased largely due to reduced customer demand and normal repayment trends. Average deposits increased $2.3 billion over the first quarter of 2010, including a $1.6 billion increase in average interest-bearing transaction accounts and a $780 million increase in average demand deposits.Average time deposits decreased $155 million compared with the first quarter of 2010.Average borrowed funds decreased $2.8 billion compared to the first quarter of 2010. Average earning assets for the first quarter of 2011 decreased $491 million compared to the fourth quarter of 2010.Average securities decreased $319 million due to a $239 million decrease in available for sale securities and a $78 million decrease in mortgage trading securities which are used as an economic hedge of our mortgage servicing rights.Average outstanding loans, net of allowance for loan losses, were flat with the previous quarter.Average commercial loan balances increased in the first quarter 2011, offset by lower commercial real estate, residential mortgage and consumer loan balances.Average deposits increased $428 million over the fourth quarter of 2010, including a $307 million increase in average interest-bearing transaction accounts, a $94 million increase in average demand deposits and a $15 million increase in average time deposits.Average borrowed funds decreased $779 million. Our overall objective is to manage the Company’s balance sheet to be relatively neutral to changes in interest rates as is further described in the Market Risk section of this report.Approximately two-thirds of our commercial and commercial real estate loan portfolios are either variable rate or fixed rate that will re-price within one year.These loans are funded primarily by deposit accounts that are either non-interest bearing, or that re-price more slowly than the loans.The result is a balance sheet that would be asset sensitive, which means that assets generally re-price more quickly than liabilities.Among the strategies that we use to manage toward a relatively rate-neutral position, we purchase fixed-rate residential mortgage-backed securities issued primarily by U.S. government agencies and fund them with market rate sensitive liabilities.The liability-sensitive nature of this strategy provides an offset to the asset-sensitive characteristics of our loan portfolio.We may also use derivative instruments to manage our interest rate risk.Interest rate swaps were used to convert fixed rate liabilities to floating rate based on LIBOR.Net interest revenue increased $437 thousand in the first quarter of 2011, $658 thousand in the first quarter of 2010 and $1.1 million in the fourth quarter of 2010 from periodic settlements of these contracts.This increase in net interest revenue contributed 1 basis point to the net interest margin in the first quarter of 2011, 1 basis point in the first quarter of 2010, and 2 basis points in the fourth quarter of 2010.Derivative contracts are carried on the balance sheet at fair value.Changes in fair value of these contracts are reported in income as derivatives gains or losses in the Consolidated Statements of Earnings.No interest rate swaps used to convert fixed rate liabilities to floating rate based on LIBOR were outstanding at March 31, 2011. - 3 - The effectiveness of these strategies is reflected in the overall change in net interest revenue due to changes in interest rates as shown in Table 1 and in the interest rate sensitivity projections as shown in the Market Risk section of this report. Table 1 – Volume/Rate Analysis (In thousands) Three Months Ended March 31, 2011 / 2010 Change Due To1 Yield / Change Volume Rate Tax-equivalent interest revenue: Securities $ ) $ $ ) Trading securities ) ) ) Residential mortgage loans held for sale ) ) ) Loans ) ) ) Funds sold and resell agreements (4
